UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                    No. 17-1738
                                  _______________

                              CAROL VORCHHEIMER,
                                            Appellant

                                          v.

                 THE PHILADELPHIAN OWNERS ASSOCIATION;
                        JUNE IDZAL; FRANK J. BONOM
                               _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2:16-cv-05145)
                      District Judge: Honorable Juan R. Sánchez
                                  _______________

                            ORDER AMENDING OPINION

      At the direction of the Court, it is hereby O R D E R E D that the opinion entered
September 5, 2018, is amended to add “that” between “requires” and “an accommodation”
in Heading A on page 7.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Dated: December 18, 2018